UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 333-151807 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1112 N. Main Street, Roswell, New Mexico (Address of principal executive office) (Zip code) (Registrant’s telephone number, including area code):(575) 624-4170 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo [X] As of February 14, 2012, there were 26,872,683shares of registrant’s common stock outstanding. RDGPreambleEnd EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended December 31, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits pursuant to Rule 405 of Regulation S-T. No other changes have been made to the 10-Q, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-Q. 2 Item 6.Exhibits Rule 15d-14(a) Certification by Principal Executive Officer and Principal Financial Officer* Section 1350 Certification of Principal Executive Officer and Principal Financial Officer* 101. INS XBRL Instance Document** 101. SCH XBRL Taxonomy Extension Schema Document** 101. CAL XBRL Taxonomy Extension Calculation Linkbase Document** 101. DEF XBRL Taxonomy Extension Definition Linkbase Document** 101. LAB XBRL Taxonomy Extension Label Linkbase Document** 101. PRE XBRL Taxonomy Extension Presentation Linkbase Document** *Filed previously in PSM HOLDINGS, INC. Quarterly Report on Form 10-Q for the quarterly period ended December 31, 2011, filed with the Securities and Exchange Commission on February 14, 2012. ** Filed with this Form 10-Q/A for PSM HOLDINGS, INC. 3 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PSM HOLDINGS, INC. Date: February 15, 2012 By: /s/ Ron Hanna Ron Hanna, President Chief Executive and Principal Financial Officer 4
